Citation Nr: 0419407	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  00-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ulcer disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active duty service from December 1955 to 
October 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.

The Board remanded this matter to the RO in June 2001 to 
ensure compliance with the duty to assist the veteran in the 
development of this claim pursuant to the Veterans Claims 
Assistance Act of 2000. In January 2003, pursuant to 
authority then vested in the Board, the Board undertook 
additional development of this claim.  However, the Board's 
authority to initiate development and to decide a claim based 
on such development without prior review of additional 
evidence by the AOJ was disallowed by the holding in DAV v. 
Sec'y, 327 F.3d. 1339 (Fed. Cir. 2003).  The claims file does 
not contain the results, if any, of the requested 
development.  

As discussed below, the Board will reopen the claim and 
remand the matter for additional development.


FINDINGS OF FACT

1.  In a May 1990 rating decision that the veteran did not 
appeal, the RO denied the veteran's claim for service 
connection for an ulcer disorder.

2.  The evidence received since the May 1990 rating decision 
had not been previously considered by decisionmakers, is not 
cumulative and redundant, and in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

3.  The RO's May 1990 rating decision that denied entitlement 
to service connection for an ulcer disorder is final.  
38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has been received since the 
RO's May 1990 rating decision and the claim for service 
connection for an ulcer disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from a 
duodenal ulcer that he incurred during his active military 
service.  Implied in his contention that he is entitled to 
service connection for an ulcer disorder is the assertion 
that he has submitted new and material evidence to reopen 
that claim.  For the following reasons and bases, I determine 
that the veteran has submitted new and material evidence to 
reopen his claim for service connection for an ulcer 
disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2003).  

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence that establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence that indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court) has held that in order 
to obtain VA benefits the law requires the evidence to show a 
diagnosis of a current disability or the current disabling 
residuals from a disease or injury.  Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  The disability must also be shown to 
be related to an in-service occurrence or there must be 
evidence of a nexus or connection between the current 
disability and the in-service precipitating disease or 
injury.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran's claim of entitlement to service connection for 
an ulcer disorder was denied by the RO in a May 1990 rating 
decision.  The veteran did not file any document that could 
be construed as an appeal of the May 1990 rating decision.  
Therefore, it became final.  38 U.S.C.A. § 7105 (West 2002).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991).  
38 C.F.R. § 3.156 (2001).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 38 
C.F.R. § 3.156(a) (2001), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
notes that 38 C.F.R. § 3.156 was amended, but that the 
amendments are effective prospectively for claims filed on or 
after August 29, 2001, and are therefore not applicable in 
this case as the veteran's claim to reopen was filed in March 
1999.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the May 1990 decision 
did not include service medical records.  A response to the 
RO's request for such records from the National Personnel 
Records Center (NPRC) indicates that the veteran's service 
medical records were not found and may have been destroyed in 
a fire at the NPRC 1976. 

The only available evidence to support the veteran's claim 
was a statement from his wife dated in April 1990.  She 
indicated that she met the veteran in 1959.  She asserted 
that he then had an ulcer in his stomach that the veteran 
told her began during his service.

The pertinent evidence submitted since the May 1990 denial of 
entitlement to service connection for an ulcer disorder 
includes another statement from the veteran's wife, and VA 
outpatient treatment records.  In a statement received in 
March 1999, the vetean wife reported that she met the veteran 
in 1958.  She indicated that he had had continuous complaints 
of "stomach trouble."  According to the veteran's wife, 
shortly after they were married, the veteran was told by a 
doctor that he had an ulcer.  

VA outpatient treatment records dated since 1998 include 
diagnoses of a history of duodenal ulcer.  A record generated 
during an annual check-up in January 2002 indicated that the 
veteran was taking ranitidine hydrochloride tablets twice per 
day to treat stomach symptoms.

The evidence received since the RO's May 1990 denial of the 
veteran's claim of entitlement to service connection is new 
in the sense that it had not been previously considered by 
agency decisionmakers.  Although the statement from the 
veteran's wife is cumulative and redundant of a statement 
that had been considered previously, the medical evidence 
containing diagnoses of history of duodenal ulcer, together 
with the indication that the veteran was taking medication 
for stomach symptoms, is not cumulative and is probative of 
the question of whether the veteran has current disability 
from an ulcer disorder.  I find that such evidence is 
significant and must be considered in order to fairly decide 
the merits of the claim.  


ORDER

The claim of entitlement to service connection for an ulcer 
disorder is reopened.  To this extent only, the appeal is 
granted.



REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

Pursuant to this remand, the RO should be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of his claims.  The consequences of 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for an ulcer 
disorder since his separation from 
service.  The veteran should be requested 
to provide the details of such treatment, 
including, the names and addresses of the 
treatment providers, the location(s) where 
the treatment was provided, and the 
approximate date(s) of such treatment.  
The RO should take all necessary steps to 
obtain any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.  
The RO should associate all correspondence 
received with the claims file.  All 
efforts to obtain these records should be 
fully documented.  

2.  The RO should contact the NPRC, or 
any other appropriate agency, and attempt 
to obtain the following service records; 
a) all service medical records of the 
veteran from Battery B, 518 AAA Bn, Camp 
Hanford, Washington, from October 1956 to 
October 1957; b) all service medical 
records of the veteran from the US Army 
Reserve, Tallahassee, Florida, from 
October 1957 to December 1961; c) the 
morning reports from Battery B, 518 AAA 
Bn, Camp Hanford, Washington, from July 
1956 to October 1957.  All efforts to 
obtain such records should be documented 
and the responses should be associated 
with the claims folder.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his disability from an ulcer 
disease, if any.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.  
For any diagnosis of a gastrointestinal 
disorder, the examiner should express an 
opinion whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the disability identified 
was incurred during the veteran's active 
military service, or became manifest 
within one year after the veteran's 
separation from service.  The examiner 
should report a complete rationale for 
his/her conclusions.

4.  The RO should review the record and 
readjudicate the claim of entitlement to 
service connection for an ulcer disorder.  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARY GALLGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



